Citation Nr: 1140121	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-13 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for sterility, watering eyes, breathing problems, and limited stamina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2007, a statement of the case was issued in April 2008, and a substantive appeal was received in May 2008.

The Board notes that the Veteran's December 2006 claim specifically states that he is seeking entitlement to service connection for PTSD.  Although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disorders that arise from the same symptoms).  The Board notes that the record shows that the Veteran has been assessed with PTSD and depression.  Therefore, the Board has described the underlying issue as one of entitlement to service connection for an acquired psychiatric disorder.

The issues of entitlement to service connection for sterility, watering eyes, breathing problems, limited stamina, and an acquired psychiatric disorder, under a merits analysis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision in January 2004; the Veteran was notified of his appellate rights, but did not file a timely notice of disagreement.

2.  Certain evidence received since the RO's January 2004 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's January 2004 rating decision, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board first notes that the RO denied reopening the Veteran's claim of service connection for PTSD by a decision in January 2004.  The decision provided the Veteran with notice of his appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  After reviewing the evidence, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the January 2004 rating decision.  Therefore, the January 2004 rating decision must be viewed as final.  38 U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As already noted, the RO denied reopening the Veteran's claim of entitlement to service connection for PTSD in a January 2004 rating decision.  The RO found that the evidence failed to show a current diagnosis of PTSD related to the Veteran's active duty service.

The Board finds that new and material evidence has been submitted since the RO's January 2004 decision.  Furthermore, the Board notes that the RO reopened and decided the Veteran's claim on the merits in its October 2007 decision.  The record shows that the VA treatment records have been received and the Veteran was afforded VA medical examination for his claimed PTSD in September 2007.  In September 2007, the VA examiner diagnosed the Veteran with ongoing polysubstance dependence and substance induced mood disorder.  Also, VA treatment records document that the Veteran has been assessed with PTSD and depression.

In light of the bases for the prior denial of the underlying service connection claim, the Board views the Veteran's current assessments and diagnoses with acquired psychiatric disorders as new and material evidence.  Accordingly, the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.  As noted above, a merits analysis of the issue is addressed in the remand portion of the decision.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions taken by the RO as directed in the remand section of this decision.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

The Veteran is seeking entitlement to service connection for sterility, watering eyes, breathing problems, limited stamina, and an acquired psychiatric disorder.

With regard to the claim for entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran has been assessed with depression, and there is no nexus opinion with regard to this disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in order to afford the Veteran every consideration with his appeal, the Board believes that scheduling another VA examination for his claimed acquired psychiatric disorder is appropriate in this case.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).

With regard to the claim for entitlement to service connection for sterility, watering eyes, breathing problems, and limited stamina, the Board believes that the Veteran has raised the theory of entitlement based on continuity of symptomatology.  The Board finds that the Veteran's is competent to report symptoms related to watering eyes, breathing problems, and limited stamina.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (stating that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  In addition, the Board notes that the Veteran contends that these disabilities are related to his exposure to Agent Orange while stationed in Vietnam.

The Board notes that the Veteran has not been afforded a VA medical examination that specifically addresses the nature and etiology of his claimed sterility, watering eyes, breathing problems, and limited stamina.  VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  Because the Veteran has competently suggested a continuity of symptomatology relating to his claimed watering eyes, breathing problems, and limited stamina since service, the Board finds that a remand for a VA medical examination and medical nexus opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, in light of the need to remand the appeal for further examination, the Board finds that an examiner should also offer an opinion addressing the Veteran's sterility claim.

Furthermore, it appears that all relevant VA medical records may not be associated with the claims file.  In this regard, the Board notes that VA received the Veteran's Request for and Authorization to Release Medical Records or Health Information (VA Form 10-5345) in May 2007, which listed treatment from the Wichita Falls VA clinic.  However, the Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain these records.  In addition, the Board notes that the most recent VA treatment records from the North Texas Health Care System are from March 2008.  VA is required to obtain VA treatment records relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the AMC/RO should obtain any missing VA medical records relevant to the appeal.

Lastly, the Board notes that an August 2008 Social Security Administration (SSA) record documents that the Veteran had a denied claim.  The Board finds that the record is unclear as to whether the RO requested any SSA records.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA North Texas Health Care System since March 2008.

2.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Oklahoma City VA Medical Center, specifically including the Wichita Falls Community Based Outpatient Clinic (as documented on the Veteran's March 2007 VA Form 10-5345).  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should take appropriate action to request all records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Then, after obtaining the above evidence (to the extent possible), the Veteran should be scheduled for a psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  Special psychological testing for PTSD should be conducted if deemed medically appropriate.

The examiner should clearly report all psychiatric disorders found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty service or any incident therein?  If so, please clearly identify such current psychiatric disorder(s).

If a diagnosis of PTSD is warranted, the examiner should offer an opinion as to whether it is related to the Veteran's fear of in-service hostile military or terrorist activity?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  Then, after obtaining the above evidence (to the extent possible), the Veteran should be scheduled for an appropriate VA examination or examinations to ascertain the nature and etiology of his claimed sterility, watering eyes, breathing problems, and limited stamina.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After examining the Veteran and reviewing the claims file, the examiner(s) should clearly report whether the Veteran currently has a disability or disabilities manifested by sterility, watering eyes, breathing problems, and/or limited stamina.

If the Veteran has such disability or disabilities, the examiner(s) should offer the following opinion:

Is it at least as likely as not (a 50% or higher degree of probability) that any current disability manifested by sterility, watering eyes, breathing problems, and/or limited stamina is causally related to the Veteran's active duty service or any incident therein, including due to exposure to Agent Orange?  If so, please clearly identify such current disability or disabilities.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

6.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale have been offered.

7.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated under a merits analysis.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


